Haight, J.
(dissenting):
The award in this case was $470,000 for one hundred and seventy-one and one-half feet of land on Buffalo creek. I am of the opinion that the award is greatly in excess of the true value of the premises in question, and that the commissioners adopted a wrong basis in coming to their conclusion. A new appraisal. should be directed before new commissioners, provided this eourt has the power to so order. Such power exists under the statute in the discretion of the court, and it only remains to be determined whether or not it has been taken away by the agreement of the parties.
Before instituting these proceedings the petitioner entered into an agreement with the Bennetts to purchase the lands in question. None of the other parties joined in the agreement. By the tertns thereof the petitioner agreed, with due diligence, to take proceedings as provided by chapter 140 of the Laws of 1850, as amended* etc.., in the Supreme Court for the purpose of ascertaining the value •of the premises and of the erections thereon, and of obtaining the title in fee thereto, eto.
It then provides that in the proceedings Nelson X. Hopkins, Robert Dunbar and Brigham Clark shall be appointed commissioners to ascertain and determine the compensation, -etc. It then provides that all rights of appeal given by lom shall be reserved to either party. The petitioner was to pay $2,250 on the execution of the contract, and the further sum of $20,000 within ten days thereafter, and the $20,000 was to be deducted from the amount of the .award.
If this is an ordinary contract for the sale of lands then these proceedings were unnecessary, for the Bennetts could contract to sell their interest in the premises, and if they could not agree on the amount that should be paid it was competent for them to agree with the railroad company to leave it to the persons named to fix the amount. It does not appear to me.that such is the effect of the contract, for it specifically provides that these proceedings shall be instituted with due diligence and for the purpose of obtaining the title in fee. It is apparent, therefore, that che petitioner was to proceed under the statute. The parties then agree upon the commissioners. It is' the usual practice for the parties to agree upon the commissioners if they are able to, and if they agree it is usual for the court *651to appoint the persons so agreed upon; but the court is not bound to appoint such persons, and may in its discretion appoint individuals who have not been agreed upon. Besides, in these proceedings there were other parties who had not joined in the agreement, and they had and still have the right to be heard upon the question as to who shall appraise their interests. It thus appears to me that the agreement as to the commissioners was but the ordinary stipulation of the parties as to the persons who should serve in the first instance, subject to the approval and appointment by the court after hearing and considering the claims of the other parties.
Again, the contract specifically provides that “ all the rights of appeal given by law, shall be reserved to either party.” One of the rights given by law is to have this court exercise its discretion upon the question as to whether or not the new appraisal shall be made bymew commissioners. If all the rights on appeal are preserved this is one, and this court still has the power to direct that the new appraisal shall be before other commissioners; to hold otherwise is to nullify in part this provision of the agreement.
The order should be reversed, and the appraisal and report of commissioners set aside and a new appraisal directed by new commissioners to be appointed by the Special Term upon notice to all the parties appearing in these proceedings.
Order of confirmation reversed and appraisal and award set aside; directions for a .new appraisal before new commissioners refused upon the sole ground that this court has not the power, for the reason that the parties have by their contract agreed upon the commissioners.